Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a delivery device for delivering an instrument into a catheter assembly, classified in A61M25/0103.
II. Claims 13-17, drawn to a delivery device for delivering an instrument into a catheter assembly, classified in A61M25/0103.
III. Claims 18-20, drawn to a delivery device for delivering an instrument into a catheter assembly, classified in A61M25/0103.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to embodiments of the invention which have materially different features and modes of operation which result in mutually exclusive embodiments.  
Invention I claims a guide feature which comprises a channel, wherein the channel is generally U-shaped.  This embodiment is shown in Figs. 1A-5B.  This embodiment is mutually exclusive with and does not overlap in scope with the Inventions II or III since the guide feature is a different mode of operation for advancing the instrument than present in Inventions II or III. 


Invention II claims an instrument coupled to the plunger and movable along the plunger.  Invention II is shown in Figs. 6A-E, and 7A-C.  This embodiment is mutually exclusive with and does not overlap in scope with Inventions I and III since the instrument is claimed movable along the plunger, which is incompatible with Invention I due to its guide feature and with Invention III since the instrument is distal to the plunger, as shown in Figs. 8A-E. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Whitney Blair on 01/06/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 1/14/2022.
The application has been amended as follows: 
Claim 7, line 2, “the distal end of the syringe” is amended to “a distal end of the syringe”
Claim 10, line 2, “the distal end of the syringe” is amended to “a distal end of the syringe”
Claims 13-20 are cancelled. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art is US Patent App. Pub. 2015/0224287 to Bian. Bian teaches a delivery device (Figs. 3-4) for delivering an instrument (18) comprising: a syringe (10 having a barrel (12) and a plunger (22) movable within the barrel; a guide feature (channels 26, 44, and 28) disposed within the barrel wherein the guide feature comprises a channel (the channels form a continuous channel for the instrument), wherein the channel is generally U-shaped (channels 26, 44, and 28 together form a U-shaped channel), and an instrument (18) disposed within the barrel and extending through the channel, and a first end of the instrument (52) is advanced in the distal direction (Par. 0056). Bian is silent regarding the guide feature movable with the plunger (channels 26 and 28 are 
The next closest prior art is US Patent App. Pub. 2018/0221578 to Hopkins. Hopkins teaches a delivery device (Figs. 21-22) for delivering an instrument into a catheter assembly, comprising: a syringe having a barrel (312) and a plunger (354) movable within the barrel; a guide feature (337) disposed within the barrel wherein the guide feature comprises a channel (339), and an instrument (343) disposed within the barrel and extending through the channel, wherein in response to depression of the plunger, the instrument moves through the channel (Col. 20, lines 1-,4) and a first end of the instrument (the lower end) is advanced in the distal direction, wherein a second end of the instrument (the upper end) is fixed.  Hopkins is silent regarding a guide feature movable with the plunger, and wherein the channel is generally U-shaped, and wherein in response to depression of the plunger, the guide feature moves in a distal direction. 
US Patent App. Pub. 2018/0272106 to Funk teaches an analogous invention directed to a delivery device comprising a guide feature (Fig. 3, element 250), wherein the guide feature has a channel (252), and an instrument (230), wherein the instrument moves through the channel (Par. 0049-0050), wherein in response to depression of the plunger (depression of actuator 251), the guide feature moves in a distal direction (Fig. 3 to Fig. 4). 
However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Hopkins in view of Funk to incorporate a guide feature movable with the plunger, and wherein the channel is generally U-shaped, and wherein in response to depression of the plunger, the guide feature moves in a distal direction, due to the structural differences . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783